IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-68,832-02



                                 RAY JASPER, Applicant



                     ORDER PURSUANT TO TEXAS RULE OF
                        APPELLATE PROCEDURE 9.10




       Per curiam.

                                           ORDER

       This cause is before this Court on application for writ of habeas corpus from trial court

case number 1999CR2645A in the 187th District Court of Bexar County.

       The Clerk of this Court has discovered sensitive data in the record, namely: juror

questionnaire. T EX. R. A PP. P. Rule 9.10(a). Pursuant to Texas Rule of Appellate Procedure

9.10, the Clerk sought a ruling from the Court and thereafter notified the parties. The Court

now orders the Clerk of this Court to redact or seal the discovered sensitive data from the

records identified and listed below. The Court further orders the trial court clerk, the clerk

of the court of appeals, or any entity or individual possessing the following documents to
                                                                           Rule 9.10 Order - 2

redact or seal the documents pursuant to this order:

       1.     Clerk’s Record - juror questionnaire - no trial court order pursuant to CCP Art.
              35.29 (b)




Filed: April 8, 2015

Do not publish